                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DANIEL WARREN and JASON                                    CIVIL ACTION
SWIDERSKI
          Plaintiffs - pro se
                                                           N0.16-1089
              v.

NORTHAMPTON COUNTY, et al.
        Defendants

                                         ORDER

       AND NOW, this 121h day of February 2019, upon consideration of Defendants' motion to

dismiss Plaintiff's second amended complaint for failure to prosecute, [ECF 89], to which no

response has been filed by Plaintiff Jason Swiderski, it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion, Defendants' motion is

GRANTED, and this matter is DISMISSED for failure to prosecute. The Clerk of Court is

directed to mark this matter CLOSED.



                                          BY THE COURT:


                                          Isl Nitza I Quinones Alejandro
                                          NITZA I. QUINONES ALEJANDRO
                                          Judge, United States District Court
